DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for providing line numbers to the claims.
Restriction
In response to the restriction requirement dated 6/23/20, the applicant elected Figure 4 without traverse in the reply filed on 8/18/2020.  Amended claims 36, 38 is/are not drawn to figure 4 (See figure 4).  Therefore, claim(s) 36, 38 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3, 5, 6, 12, 13, 16, 18, 20, 22, 29, 30, 33, 35, 37, 41, 43-45, 47-58 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regard to claims 1, 18, the recitation, “a first heat exchanger for simultaneous heat exchange between all of a first set of streams; a second heat exchanger for simultaneous heat exchange between all of a second set of streams” (lines 13-18) and the recitation, “exchanging heat in a first heat exchanger between each of a first set of streams; exchanging heat in a second heat exchanger between each of a second set of streams;” (line 14-18) includes new matter as there is no support for heat exchange between every stream.  The disclosure only supports that the cold streams cool the warms streams and the warm streams do not exchange heat nor do the cold streams exchange heat.  
	In regard to claims 35, 37, 50, 56, the recitation, “98% of more of the ethane” appears to be unsupported as the disclosed species does not state that it recovers more than 98%.
	In regard to claims 47, 53, the recitation, “the first set of streams does not include any portion of the first bottoms stream” (lines 1-2, 15-16) introduces new matter inasmuch as the recitation is interpreted as an exclusion that the first bottoms stream may not pass through the first heat exchanger.  There is no support anywhere in the original disclosure for an exclusion that the first bottoms stream cannot be employed in the first heat exchanger.  The original drawings alone also do not support this exclusion.  The drawings are merely diagrammatic representations of the invention and have no support for the claimed negative limitation.  Likewise, the drawings do not show a temperature sensor on line 48C, nor an exclusion of a controller connected to valve 50, nor a thousand other things; but the absence of these features is not support that the original application supports excluding these things.  Similarly, the application does not support the implied exclusion. 	
	In regard to claims 48, 54, the recitation, “wherein only one side stream is withdrawn from the fractionation column for heat exchange in the first heat exchanger” (lines 3-4, 17-18) introduces new matter as there is no support for an exclusion of other side streams to be withdrawn from the column anywhere in the original disclosure.  The original drawings alone also do not support this exclusion.  The drawings are merely diagrammatic representations of the invention and have no support for the claimed negative limitation.  Likewise, the drawings do not show a temperature sensor on line 48C, nor an exclusion of a controller connected to valve 50, nor a thousand other things; but the absence of these features is not support that the original application supports excluding these things.  Similarly, the application does not support an exclusion of other side streams.	In regard to claims 51, 52, 57, 58, the recitation, “the fractionation column is operated at a pressure of 285-315 psig” (lines 11-14, 26-29) introduces new matter as there is no support for the claimed range.  Further, the scope of the recitation includes operations that are not supported (for example expanding to a pressure of 300 psig with valve 50).  
	In regard to claims 49, 55, the recitation, “the first set of streams consists of: (1) the first portion of the feed stream, (2) the recycled stream, (3) the entirety of the second overhead stream, and (4) the side stream withdrawn from the fractionation column” (lines 5-7, 19-22) introduces new matter inasmuch as the recitation is interpreted as an exclusion that the first heat exchanger may not have other stream pass therethough.  There is no support anywhere in the original disclosure for an exclusion that the first heat exchanger may not have other streams pass through it.  The original drawings alone also do not support this exclusion.  The drawings are merely diagrammatic representations of the invention and have no support for the claimed negative limitation.  Likewise, the drawings do not show a temperature sensor on line 48C, nor an exclusion of a controller connected to valve 50, nor a thousand other things; but the absence of these features is not support that the original application supports excluding these things.  Similarly, the application does not support the implied exclusion. 	

Claims 1, 3, 5, 6, 12, 13, 16, 18, 20, 22, 29, 30, 33, 35, 37, 41, 43-45, 47-58 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	In regard to claims 1, 18, the recitation, “a first heat exchanger for simultaneous heat exchange between all of a first set of streams; a second heat exchanger for simultaneous heat exchange between all of a second set of streams” (lines 13-18) and the recitation, “exchanging heat in a first heat exchanger between each of a first set of streams; exchanging heat in a second heat exchanger between each of a second set of streams;” (line 14-18) are indefinite for being inconsistent with the disclosure as there is no support that the warm streams heat exchange with one another and that the cold streams heat exchange with one another.  Rather, the disclosure only appears to support that the warm streams are heat exchanged with the cold streams.  
In regard to claims 35, 37, 50, 56, the recitation, “99% of more of the ethane” (lines 2, 7, 8-10, 24-25) is unclear what scope is included and excluded since the recitation does not appear to be consistent with the disclosure and it is unclear what structure and what steps are required by the recitation.
	In regard to claims 43, 44, the recitation, “for simultaneous heat exchange” (lines 18, 22) is unclear if this references the previously recited simultaneous heat exchange or references some new heat exchange.
	In regard to claims 47, 53, the recitation, “the first set of streams does not include any portion of the first bottoms stream” (lines 1-2, 15-16) is indefinite since it is not clear if the recitation excludes the first bottoms stream from the first heat exchanger or not. 
	In regard to claims 48, 54, the recitation, “for heat exchange in the first heat exchanger” (line 3-4, 17-18) is unclear since heat exchange in the first heat exchanger is already recited and it is unclear if this is some other heat exchange or the same heat exchange.
	In regard to claims 49, 55, the recitation, “the first set of streams consists of: (1) the first portion of the feed stream, (2) the recycled stream, (3) the entirety of the second overhead stream, and (4) the side stream withdrawn from the fractionation column” (lines 5-7, 19-22) is indefinite since it is not clear if this excludes the first heat exchanger from having other streams pass therethough.  Further there is no support anywhere in the original disclosure for an exclusion that the first heat exchanger may not have other streams pass through it.  The original drawings alone also do not support this exclusion.  The drawings are merely diagrammatic representations of the invention and have no support for the claimed negative limitation.  Likewise, the drawings do not show a temperature sensor on line 48C, nor an exclusion of a controller connected to valve 50, nor a thousand other things; but the absence of these features is not support that the original application supports excluding these things.  Therefore the scope of the recitation is unclear since the scope appears to include exclusions that are not supported. 
	In regard to claims 51, 52, 57, 58, the recitation, “the fractionation column is operated at a pressure of 285-315 psig” (lines 11-14, 26-29) is indefinite since it is unclear what structure is required of the recitation that is not already recited in the apparatus claims; further, in both the apparatus and method claims it is entirely unclear what operations are and are not included by the recitation.  The recitation implies that the column is operated at a singular pressure but this is not consistent with the disclosure.  Further, supposing that the column can have several different pressures it is unclear what operations the range encompasses and what it does not encompass.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 13, 16, 18, 20, 30, 33, 35, 37, 41, 43-45, 47-49, 53-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 2010/0011810) in view of Campbell (US 5568737).
In regard to claims 1, 3, 13, 18, 20, 30, 41, 43-45, Mak discloses a system (see whole disclosure; Fig. 1) for processing a feed stream (1) comprising methane, ethane, propane, and other components (para. 11, 26, 28) in an ethane retention mode (“ethane recovery”, para. 26) to produce an NGL product stream (“NGL” 25) and a residue gas stream (31), the system comprising: 
at least one compressor (71);
a first separator (52) wherein the feed stream (1) is separated into a first overhead stream (3) and a first bottoms stream (4 or 4, 6); 
a fractionation column (58) wherein the first overhead stream (3), the first bottoms stream (4), and a recycled stream (42) are separated into a second overhead stream (16) and a second bottoms stream (25), wherein the NGL product stream (“NGL” 25) comprises the second bottoms stream (25); 
a first heat exchanger (51) for simultaneous heat exchange between all of a first set of streams (see streams identified below); 
a second heat exchanger (56) for simultaneous heat exchange between all of a second set of streams (see streams identified below);
wherein the second overhead stream (16) is warmed in the second heat exchanger (56), then warmed in the first heat exchanger (51), and then compressed in the at least one compressor (71) to form the residue gas stream (31);
wherein the recycled stream (42) comprises a portion of the residue gas stream (31) that is recycled, cooled in the first heat exchanger (51), and then cooled in the second heat exchanger (56) prior to the fractionation column (58);
wherein the first set of streams comprises the following streams: 
(1) at least a first portion of the fed stream (1) is cooled prior to the first separator (52),
(2) the recycled stream (42) is cooled prior to the second heat exchanger (56),
(3) an entirety of the second overhead stream (16) is warmed after the second heat exchanger (56) and prior to the compressor (71), and 
(4) a side stream (18) withdrawn from the fractionation column (58) is warmed prior to returning to the fractionation column (58) at a location lower than a withdrawal location; and 
wherein the second set of streams comprises the following streams:
(1) the entirety of the second overhead stream (16) is warmed prior to the first heat exchanger (51),
(2) the recycled stream (42) is warmed after the first heat exchanger (51) and prior to the fractionation column (58), 
(4) a first portion (10) of the first overhead stream (3) is cooled prior to the fractionation column (58).
Note in regard to claim 43, wherein the first heat exchanger (51) consists of a single heat exchanger (see structure heat exchanging the identified streams) for the simultaneous heat exchange between the first set of streams (see above).
Note in regard to claim 44, wherein the second heat exchanger (56) consists of a single heat exchanger (see structure heat exchanging the identified streams) for the simultaneous heat exchange between the second set of streams (see above).
Mak teaches most of the claim limitations but does not explicitly teach a first mixer for combining a first portion of the first bottoms stream (4) and the first portion (10) of the first overhead stream (3) prior to the second heat exchanger (56) and thereby the stream (3) of the second set of streams.  However, such is old and well known in the art for providing effective distribution of components to a fractionation column.  Campbell teaches a system for processing a feed stream (21), the system having a first mixer (see combination of 28 and 25) for combining a first portion (28) of a first bottoms stream (28) and a first portion (25) of a first overhead stream (24).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Mak with the first mixer of Campbell, as described, for the purpose of providing more desirable distribution of components to the column to achieve improved separation performance and reduced power requirements (column 12, line 30-50). 
It is rehearsed again that this modification provides the second set of streams with (3) a first portion (per Campbell’s teachings of portion of 28 combining with 25) of the first bottoms stream (4) is cooled in combination with stream (10) in the second heat exchanger (56) prior to the fractionation column (58). 
Mak teaches that it is routine for a feed gas to have less than 2% CO2 (para. 4) and teaches that natural gas feed streams routinely have compositional variety (para. 4, 11.  Further, for those feed gases not having CO2, providing products without CO2 would be more than just ordinary and routine, but inherent.  Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to operate system and method described above with a feed gas having 0.14% CO2 or less for the purpose of profiting from processing such natural gas.  
In regard to claims 16, 33, Mak, as modified, teaches that there is no heat exchange between only the second overhead stream (16) and the recycled portion (42) of the residue gas stream (31) (since there is clearly other heat exchange including heat exchange in the second heat exchanger 56 which includes the first overhead and first bottoms stream, as modified above. Further note there is other heat exchange in the system as well).
In regard to claims 35, 37, Mak, as modified, teaches most of the claim limitations and further teaches that the NGL product stream comprises 99% (para. 51 at least 95% is inclusive of 99%; para. 27 “over 95%”).
In regard to claims 47, 53, Mak, as modified, teaches that the first set of streams (the identified streams) does not include any portion of the first bottoms stream (4, 6).
In regard to claims 48, 54, Mak, as modified, teaches that only one side stream is withdrawn from the fractionation column (58) for the heat exchange (identified) in the first heat exchanger (51).
In regard to claims 49, 55, Mak, as modified, teaches that the first set of streams (the identified streams) consists of: (1) at least a first portion of the fed stream (1) is cooled prior to the first separator (52), (2) the recycled stream (42) is cooled prior to the second heat exchanger (56), (3) an entirety of the second overhead stream (16) is warmed after the second heat exchanger (56) and prior to the compressor (71), and (4) a side stream (18) withdrawn from the fractionation column (58) is warmed prior to returning to the fractionation column (58).

Claim(s) 5, 6, 12, 22, 29, 50-52, 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 2010/0011810) in view of Campbell (US 5568737) in view of Gray (US 4155729).
In regard to claims 5, 6, 12, 22, 29, Mak, as modified, teaches most of the claim limitations, but does not explicitly teach a third heat exchanger for supplying external refrigerant to cool a second portion of the feed stream; a first splitter for splitting the feed stream into the first portion prior to the first heat exchanger (51) and the second portion prior to the third heat exchanger and another mixer for combining the first portion after the first heat exchanger (51) with the second portion after the third heat exchanger and prior to feeding the first separator (52); a fourth heat exchanger for cooling the second portion of the feed stream, prior to the third heat exchanger, through heat exchange with a liquid stream from a bottom portion of the fractionation column.  However, it is well known to perform such splitting to enable simultaneous heat exchange of different fluids with separate conditions.  Gray teaches a first splitter (from 2 to 4 and 8) for splitting a feed stream (2) into a first portion (4) prior to a first heat exchanger (6) and a second portion (8) prior to a third heat exchanger (18), and another mixer (of 14 and 23) for combining the first portion (4) after the first heat exchanger (6) with the second portion (8) after the third heat exchanger (18) and prior to feeding a first separator (26); the third heat exchanger (18) for supplying external refrigerant (coolant of chiller 18) to cool a second portion (8) of the feed stream (2); a fourth heat exchanger (10) for cooling the second portion (8) of the feed stream (2), prior to the third heat exchanger (18), through heat exchange with a liquid stream (82, 85) from a bottom portion (82) of a fractionation column (48).  Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to modify Mak with a first splitter for splitting the feed stream (1) into a first portion and a second portion prior to the first heat exchanger (51), a third heat exchanger cooled by an external refrigerant to cool the second portion of the feed stream, a fourth heat exchanger for cooling the second portion of the feed stream, prior to the third heat exchanger, through heat exchange with a liquid stream from a bottom portion of the fractionation column (58), and another mixer for combining the first portion with the second portion after the heat exchanging and prior to feeding the first separator (52) for the purpose of gainfully obtaining cooling of the feed gas while simultaneously warming resulting process streams having separate conditions.  
	In regard to claims 51, 52, 57, 58, Mak, as modified, does not explicitly teach that the fractionation column (58) is operated at a pressure of 285-315 psig.  However, it is well known to employ such pressure ranges in columns separating methane from heavier components as taught by Gray.  Gray teaches a fractionation column (demethanizer, column 4, line 2) is operated at a pressure of 285-315 psig (Column 4, line 1-5 shows some pressures in this range).  Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to modify Mak to operate at lower pressures in situations where the cooling provided is sufficient to provide the desired separation performance.
	In regard to claims 50, 56, Mak, as modified, teaches most of the claim limitations and further teaches that the NGL product stream comprises 99% (para. 51 at least 95% is inclusive of 99%; para. 27 “over 95%”).  Mak, as modified, does not explicitly teach that the feed stream comprises nitrogen.  However processing feed streams that have nitrogen is routine as taught by Gray (table 2).  Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to operate upon a feed gas with amounts of Nitrogen as taught by Gray for the purpose of profiting from such natural gas sources.

Claim(s) 35, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Mak (US 2010/0011810) in view of Campbell (US 5568737) and Aghili (US 4687499);
and likewise over Mak (US 2010/0011810) in view of Campbell (US 5568737), Gray (US 4155729), and Aghili (US 4687499).
In regard to claims 35, 37, Mak, as modified, teaches most of the claim limitations and further teaches that the NGL product stream comprises 99% of the ethane from the feed stream (para. 51 at least 95% is inclusive of 99%; para. 27 “over 95%”).  Further, Aghili teaches achieving 100% separation of the natural gas constituents (column 1, line 35).  Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to modify Mak with sufficient cooling and separation to provide 99% ethane recovery in situations where the products are in high demand.
Response to Arguments
Applicant’s arguments filed on 10/17/22 have been fully considered but are not persuasive in view of the new rejections above. 











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
October 31, 2022